Order entered November 9, 2018




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-18-00901-CV

                             IN THE INTEREST OF M.M., A CHILD

                         On Appeal from the County Court At Law No. 1
                                    Kaufman County, Texas
                               Trial Court Cause No. 97410CC

                                           ORDER
        Before the Court is appellant’s November 5, 2018 motion for extension to of time to file

brief. We GRANT appellant’s motion and ORDER the brief received on November 5, 2018

filed as of the date of this order.

        Appellee’s brief is due by November 27, 2018.

                                                     /s/   DAVID EVANS
                                                           JUSTICE